UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1234



BRIAN L. HOWARD; LINDA B. HOWARD,

                                          Plaintiffs - Appellants,

          versus


LAMBERTS CABLE SPLICING, a/k/a Lamberts’ Cable
Splicing Company, Inc., a/k/a Lambert’s Cable
Splicing   Company,   a/k/a   Lamberts   Cable
Splicing Company, LLC, a Delaware LLC, a/k/a
Lamberts Cable Splicing Company of Florida,
LLC; THOMAS L. LAMBERT, a/k/a Thomas L.
Lambert, Jr., a/k/a Tom Lambert, a/k/a Tom or
Thomas Lambert, Jr., a/k/a Tommy Lambert;
KAREN LAMBERT ALLEN, a/k/a Karen Lambert
Allan; DYCOM INDUSTRIES CORPORATION, a/k/a
Dycom Corporation, a/k/a Dycom Investments,
Inc.,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:05-cv-00636-F)


Submitted: June 15, 2006                         Decided: June 19, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Brian L. Howard, Linda B. Howard, Appellants Pro Se. Scott David
Zimmerman, BROWN & BUNCH, Chapel Hill, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Brian L. Howard and Linda B. Howard appeal the district

court’s order dismissing their civil action for lack of subject

matter jurisdiction under Fed. R. Civ. P. 12(b)(1) and 28 U.S.C.

§ 1332 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See Howard v. Lambert Cable Splicing, No. 5:05-cv-

00636-F (E.D.N.C. Dec. 15, 2005).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 3 -